Citation Nr: 0714655	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  97-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension and coronary artery disease.

2. Entitlement to service connection for residuals of a right 
hip injury, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1954, and from February 1955 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a September 1997 rating decision in 
which the RO denied the veteran's claims for service 
connection for coronary artery disease and for degenerative 
arthritis of the right hip.  In October 1997, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in October 1997, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 1997.

In April 1999, the Board remanded the matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing further action, the RO 
continued the denial of the claims (as reflected in a 
supplemental SOC (SSOC) issued in October 2000).

In May 2001, the Board again remanded the matters to the RO 
for further development of the evidence and for due process 
development.  By rating action of February 2002, the RO 
denied service connection for hypertension.  A SSOC 
reflecting the continued denial of the claims also was issued 
in February 2002. 

In June 2002 and February 2003, the Board determined that 
further evidentiary development was warranted in this appeal, 
and undertook such development pursuant to then-existing 
procedures.  In August 2003, the Board remanded the matters 
on appeal to the RO, via the Appeals Management Center (AMC) 
for consideration of the additionally developed evidence in 
light of the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  A SSOC was issued in October 
2003, reflecting the RO's continued denial of service 
connection for coronary artery disease and for degenerative 
arthritis of the right hip.

In April 2004, the Board recharacterized the issues on 
appeal, as set forth on the preceding page, and again 
remanded the matters to the RO via the AMC for further 
action.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of each claim 
(as reflected in the December 2006 SSOC) and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The appellant has been competently diagnosed with 
hypertension with hypertensive heart disease, coronary artery 
disease, mild pulmonary hypertension, valvular heart disease 
with severe tricuspid regurgitation, and bilateral mild 
degenerative joint disease of the hips.

3.  There is no medical evidence that any cardiovascular 
disease, to include hypertension coronary artery disease, was 
present in service or for years thereafter, and the only 
competent medical opinion to directly address the question of 
a medical relationship between the appellant's military 
service and any current cardiovascular disease weighs against 
the claim.  

4.  There is no medical evidence that degenerative joint 
disease of the hips was present in service or for years 
thereafter, and the only competent medical opinion to 
directly address the question of a medical relationship 
between the appellant's military service and current right 
hip disability weighs against the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiovascular 
disease, to include hypertension and coronary artery disease, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for service condition for residuals of a 
right hip injury, to include arthritis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the September 1997 rating action on appeal.  In this 
case, such makes sense, inasmuch as the September 1997 rating 
decision on appeal was issued prior to the enactment of the 
VCAA.  In July and August 2001 post-rating letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for coronary artery disease and 
degenerative arthritis of the right hip, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the December 2006 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  

The Board points out that the December 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing or form of this notice 
also is not shown to prejudice the veteran.  Because the 
Board's decision herein denies service connection for both 
claimed disabilities, no disability rating or effective date 
is being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records, to include those from the office of George L. Bass, 
M.D., Piedmont Internal Medicine Associates, P.A., in 
Spartanburg, South Carolina; and VA examination reports.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disease and arthritis, which 
are manifested to a compensable degree (10 percent for 
cardiovascular disease and for arthritis) within a prescribed 
period after discharge from service (one year for 
cardiovascular disease and for arthritis), even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R.§§ 3.307, 3.309 (2006).

A.  Cardiovascular Disease

An August 1966 service medical record reveals three blood 
pressure readings throughout the month, including 134/70, 
132/90 and 124/82.  An impression of mild hypertension was 
noted.

When examined for discharge in March 1972, it was noted on 
the examination report that the veteran had experienced 
moderate chest pain on occasion, but never so severe as to 
warrant seeing a doctor.  No history of heart disease was 
noted.  

A November 1987 private medical record indicates the veteran 
had hypertension two years before, but had lost weight and 
exercised.  His blood pressure registered 110/65.

November 1996 private medical records reflect that the 
veteran had a strongly positive stress test.  His physician 
ordered a catherization.  Subsequently, a four-vessel 
coronary artery bypass grafting was performed and the veteran 
was diagnosed with severe and diffuse coronary artery disease 
with unstable angina pectoris and hypertension.

The veteran underwent a VA examination in August 1997 and was 
found to have coronary artery disease with Class I to II 
angina by the New York Heart Association Classification 
System.

A June 2001 private medical record reflects the veteran's 
blood pressure was not well controlled.  His blood pressure 
reading that day registered 172/84.

In a typed July 2001 statement, the veteran said that when he 
was discharged, he was told he had a heart problem and would 
have to be checked out.  He said he was detained for a couple 
of days and then cleared for discharge.  

July 2001 and September 2003 private x-rays revealed the 
veteran's heart was not enlarged.

The veteran underwent a VA examination for hypertension in 
October 2002.  The examiner noted a reported history that the 
veteran was diagnosed with hypertension while in service, had 
a history of smoking, and had coronary bypass surgery in 
1996.  It was noted the veteran had never been diagnosed with 
congestive heart failure, but did have a bout with recurrent 
atypical chest pain due to costochondritis.  He did not have 
continuing angina.  On examination, the veteran was alert and 
oriented times four.  He was able to ambulate about 50 feet 
without any dyspnea on exertion or chest pain.  The heart was 
regular without murmurs, rubs, or gallops.  The examining 
physician's assessment was hypertension incurred in service; 
coronary artery disease (which he attributed one-third to 
hypertension and two-thirds to hypercholesterolemia and a 
history of smoking); documented coronary artery disease 
status post coronary artery bypass graft in 1996 without any 
evidence for unstable angina; and probable hypertensive heart 
disease with normal ejection fraction despite right-sided 
chamber dilation.  The examiner noted that the hypertensive 
heart disease was most likely asymptomatic.

A January 2004 private medical record reveals high blood 
pressure readings on the day the veteran was seen by his 
private physician.  The veteran recorded his blood pressure 
at 200/100 in the morning at home, and readings of 194/98 and 
190/84 were recorded in the doctor's office.

A March 2004 private medical record indicated the veteran's 
history of congestive failure was well controlled.

A June 2004 private medical record reflects the veteran's 
cardiovascular status was stable.

The veteran underwent a VA examination in November 2005.  The 
examiner noted a reported history that the veteran was 
diagnosed with hypertension while in service in 1970, but did 
not start treatment until the late 1970s.  In 1996, the 
veteran was diagnosed with coronary artery disease followed 
by cardiac catheterization and a bypass procedure.  The 
veteran was not told he had congestive heart failure.  He 
smoked cigarettes for 20 years, but quit smoking back in 
1981.  Other risk factors included hypercholesterolemia for 
approximately the previous 20 years.  He was unable to jog 
and could not lift heavy objects up stairs.  He had some 
constant pressure-like chest pain over his left substernal 
border that was made worse with exertion.  The veteran denied 
any fatigue, dizziness or syncope.  

On examination, his blood pressure was 150/70, pulse was 68, 
and respirations were 16.  Heart sounds were decreased 
without any appreciable murmurs, rubs or gallops.  An 
echocardiogram revealed left ventricular concentric 
hypertrophy with borderline global systolic function 
(estimated left ventricular systolic ejection fraction of 
50%), mild pulmonic regurgitation, mild aortic regurgitation, 
moderate mitral regurgitation, and pulmonary hypertension 
with right ventricular systolic pressure of 43.7 mg of 
Mercury.  Diagnoses were hypertension with hypertensive heart 
disease; coronary artery disease, status post coronary artery 
bypass grafting; mild pulmonary hypertension; and valvular 
heart disease with severe tricuspid regurgitation.  The 
examiner estimated the achievable METS at being 5 to 7 
maximum and the veteran's echocardiogram as concerning for 
his severe tricuspid regurgitation.  He also noted the claims 
file reveals a heart murmur detected in 1952.  The examiner 
recommended the veteran receive a referral to a cardiologist 
from his primary care physician.

The November 2005 VA examiner issued an October 2006 addendum 
to his examination report after reviewing the veteran's 
claims file.  He opined that it was less likely than likely 
that the veteran's cardiovascular disease, to include 
hypertension and coronary artery disease, was a result of 
disease or injury incurred or aggravated during service.  
This was based on the fact the veteran had numerous risk 
factors for coronary artery disease including hypertension, 
that blood pressure readings recorded in his service medical 
records were not consistent with hypertension during service, 
and that he had a normal EKG in service.

As noted above, establishing entitlement to service 
connection for a disability requires not just evidence of a 
current disability, but also medical evidence of a nexus 
between the claimed disability and military service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000).  In this case, there is a 
competent, current diagnosis of current cardiovascular 
disease, but no medical evidence of a nexus between this 
condition and the appellant's military service.

As noted above, no cardiovascular disease was shown in 
service, or for many years thereafter.  In fact, the first 
diagnosis of hypertension was in 1985 (13 years after 
service), and the first diagnosis of coronary artery disease 
was in November 1996, approximately 24 years after service.   
The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

Moreover, the only medical opinion to address the 
relationship between current cardiovascular disease and 
military service tends to weigh against the claim.  As noted 
above, the October 2006 VA medical examiner stated that such 
nexus could not be established, and no contrary opinion has 
been presented or identified.


B.  Right Hip

A February 1961 service medical record reveals that the 
veteran fell through a scuttle hole on board ship and fell 
from the mess hall level to the next level below.  He was 
diagnosed with contusion with abrasions to the right leg, 
forearm and the back.  He was treated, was returned to full 
duty, and did not receive any follow up medical care.

The veteran was examined for discharge in March 1972 and told 
the examiner of intermittent pain and numbness in the right 
hip for the past five or six years.  This was noted on a 
record of the physical examination as was the fact that no 
doctor had been consulted about this development.  Symptoms 
were described as not severe nor incapacitating, and the 
veteran was noted as asymptomatic. 

The veteran underwent a VA examination in August 1997.  The 
report of that examination includes reference to the 
veteran's fall on the U.S.S. McGINTY.  The veteran reported 
that, ever since that service injury, he had had intermittent 
pain in the right hip once or twice a month, but otherwise 
was functional.  On examination, flexion was to 100 degrees; 
internal rotation was to 10 degrees; external rotation was to 
15 degrees; abduction was to 10 degrees; and adduction was to 
25 degrees.  Tenderness was noted only at the extremes of 
motion; otherwise, the actual range of motion was fluent with 
no grading, clicking, popping or other type of crepitations.  
A normal heel-toe gait pattern was noted without any evidence 
of antalgic gait or any type of lurch.  X-rays revealed no 
acute fracture or dislocation.  Slight degenerative changes 
including in the lower lumbar spine were noted.  The 
examiner's impression was probable early degenerative 
arthritis of the right hip.

The veteran's handwritten statement of November 2000 
indicates he fell about 10 feet when in February 1961 he fell 
through an open scuttle on the mess deck of the U.S.S. 
McGINTY.

The veteran underwent a VA examination in October 2002.  The 
veteran then complained of episodic pain lasting a week in 
his right hip ever since he fell off the scuttle of a ship in 
service.  When he had episodes, the veteran had pain in his 
hip and his buttock area on the right side which caused him 
to not be able to walk.  He did not use a cane.  

On examination, range of motion for the right hip was: 
flexion from 0 to 110 degrees; external rotation from 0 to 65 
degrees; internal rotation from 0 to 10 degrees; and 
abduction from 0 to 35 degrees.  It was noted the veteran 
experienced pain at the terminus of all motions.  He also was 
tender to palpation at the greater trochanter.  His Patrick's 
test was negative.  The examining physician's assessment was 
that the veteran would probably need a total hip arthroplasty 
in the future.  He noted the veteran had a limited range of 
motion of the hip and there was probably evidence of 
degenerative joint disease in the hip.  He also noted an 
element of greater trochanteric bursitis.  

The veteran underwent another VA examination in November 
2005.  The examiner noted that the veteran had not been under 
medical care for his right hip since the 1961 incident.  He 
denied surgery, injections, physical therapy, any prescribed 
medication or assistive devices.  He also denied constant 
pain, stiffness, swelling, heat, redness, instability, or 
locking.  Aggravating factors were noted to cause flare ups 
about once every two months when the veteran walked up 
inclines or stairs.  The veteran maintained these flare ups 
lasted up to a week and put him in severe pain.  

On examination of the hips, flexion was pain free bilaterally 
from 0 to 130 degrees; abduction bilaterally was pain free 
from 0 to 40 degrees; adduction was pain free from 0 to 30 
degrees; internal rotation on the right was pain free from 0 
to 10 degrees, and with pain it was 10 to 30 degrees; and 
internal rotation on the left was pain free from 0 to 30 
degrees.  External rotation on the right was pain free from 0 
to 16 degrees, with pain it was 16 to 40 degrees.  External 
rotation on the left was pain free from 0 to 20 degrees, with 
pain it was from 20 to 40 degrees.  The examiner noted that 
this range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  The examination was negative for crepitus, deformity or 
point tenderness.  There was no instability with varus and 
valgus anterior and posterior stressing.  X-rays revealed 
mild degenerative changes in both hips.  

The diagnosis was bilateral mild degenerative joint disease 
of the hips.  The examiner opined that it was less likely 
than not that the current condition of the veteran's right 
hip was a result of disease or injury incurred or aggravated 
during service, including the February 1961 fall on board 
ship.  The examiner stated as his rationale the facts that 
the service medical record indicated only first aid 
treatment, that there was no diagnosis regarding the hips 
during the veteran's service or in the 12 months immediately 
after active service, that the veteran's subjective complaint 
about his right hip did not occur until his discharge 
physical, and that the veteran did not seek medical care for 
the hip during or after service up until this examination.

In an August 2006 addendum to the November 2005 VA 
examination report, the examining physician's assistant made 
clear that he had examined the veteran's claims file on the 
day of the 2005 examination.

The Board notes that the evidence discussed above shows that 
the appellant has been competently diagnosed with current 
bilateral mild degenerative joint disease of the hips.  
However, again, as indicated above, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  See Boyer, 210 F.3d at 
1353; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548.

In this case, as noted above, no right hip disability, to 
include arthritis, were not shown in service or for several 
years thereafter, and there is no medical opinion 
establishing a medical nexus between the in-service injury 
and current right hip disability.  In fact, in the only 
competent medical opinion directly addressing the etiology of 
the right hip claim, the November 2005 VA examiner stated 
that such a nexus is not shown, and no contrary opinion has 
been presented or identified.  




C.  All disabilities

For the foregoing reasons, the Board finds that the claims 
for service connection for cardiovascular disease and for 
residuals of a right hip injury, to include arthritis, must 
be denied.

In adjudicating each claim, in addition to the medical 
evidence, the Board has considered the appellant's 
assertions.  However, as indicated above, each claim on 
appeal turns on the medical question of whether there is a 
medical relationship between the claimed disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge.  As such, his 
assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for cardiovascular disease, to include 
hypertension and coronary artery disease, is denied.

Service connection for residuals of a right hip injury, to 
include arthritis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


